SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

317
CA 11-01301
PRESENT: SMITH, J.P., CARNI, LINDLEY, AND SCONIERS, JJ.


JASON BURLEW, ET AL., PLAINTIFFS,
AND RICHARD KATCHUK, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

TALISMAN ENERGY USA INC., DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


HARRIS BEACH PLLC, ALBANY (JOHN T. MCMANUS OF COUNSEL), FOR
DEFENDANT-APPELLANT.

WILLIAMSON, CLUNE & STEVENS, ITHACA (JOHN H. HANRAHAN, III, OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Steuben County
(Kenneth R. Fisher, J.), entered April 19, 2011 in a breach of
contract action. The order, among other things, granted the cross
motion of plaintiff Richard Katchuk for partial summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    March 16, 2012                       Frances E. Cafarell
                                                 Clerk of the Court